      Case 3:18-cv-00866-CWR-FKB Document 63 Filed 12/20/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

ALYSSON MILLS, IN HER CAPACITY                                                     PLAINTIFF
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER
PROPERTIES, LLC

vs.                                                        CASE NO. 3:18-cv-866-CWR-FKB

BUTLER SNOW LLP; BUTLER SNOW                                                   DEFENDANTS
ADVISORY SERVICES, LLC; MATT
THORNTON; BAKER, DONELSON,
BEARMAN, CALDWELL & BERKOWITZ
PC; ALEXANDER SEAWRIGHT, LLC;
BRENT ALEXANDER; and JON
SEAWRIGHT


      MOTION TO DISMISS CLAIMS AGAINST ALEXANDER SEAWRIGHT, LLC
                         AND BRENT ALEXANDER


       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), and for the reasons

set forth in their accompanying Memorandum in Support of this Motion to Dismiss, Defendants

Alexander Seawright, LLC and Brent Alexander move the Court to dismiss with prejudice all

claims against them in Counts I, II, III, V, and VI of the Receiver’s Amended Complaint, as well

as the Receiver’s demand for declaratory judgment of personal liability against Brent Alexander.

The Receiver’s Amended Complaint acknowledges that Jon Seawright filed individual

bankruptcy on November 3, 2019, automatically staying the Receiver’s claims against him. See

Amended Complaint at ¶ 120–122. Accordingly, this Motion does not seek adjudication of any

claims against Mr. Seawright individually.

       Date: December 20, 2019.
      Case 3:18-cv-00866-CWR-FKB Document 63 Filed 12/20/19 Page 2 of 2




                                               Respectfully submitted,

                                               ALEXANDER SEAWRIGHT, LLC and BRENT
                                               ALEXANDER

                                       By:     /s/ R. David Kaufman
                                               R. David Kaufman
                                               One of Their Attorneys

                                               R. David Kaufman (MSB #3526)
                                               Cody C. Bailey (MSB #103718)
                                               BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
                                               The Pinnacle Building, Suite 100
                                               190 East Capitol Street (39201)
                                               Post Office Drawer 119
                                               Jackson, Mississippi 39205
                                               Telephone: (601) 948-3101
                                               Facsimile: (601) 960-6902
                                               Email: dkaufman@brunini.com

                                               Counsel for Defendants Alexander Seawright, LLC,
                                               Brent Alexander, and Jon Seawright




                                 CERTIFICATE OF SERVICE

       I, R. David Kaufman, hereby certify that on December 20, 2019, I caused the foregoing

pleading to be electronically filed with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all counsel of record and registered participants.


                                               /s/ R. David Kaufman
                                               R. David Kaufman




                                                  2
